 Case 3:17-cv-01112-JLS-NLS Document 114-2 Filed 07/08/19 PageID.4157 Page 1 of 8



 1                          Index of Exhibits to Ridley Declaration
 2   Exhibit
                                       Description                              Page Nos.
 3    No.
               A true and correct copy of a table listing of all the Courts
 4     1       wherein Eileen R. Ridley has been admitted to practice law.         1-3
 5             A true and correct copy of Eileen R. Ridley’s Current
       2       Biography.                                                          4-6
 6
               A true and correct copy of excerpts from the transcript of the
 7     3                                                                           7-70
               deposition of Jason Ellis taken on March 4, 2019.
 8             A true and correct copy of excerpts from the transcript of the
       4       deposition of Jason Ellis taken on March 5, 2019.                 71-104
 9
               (Redacted Public Version per Court Order Dkt. No. 107)
10             A true and correct copy of excerpts from the transcript of the
       5       deposition of Susan Huffman taken on January 21, 2019.            105-127
11
               (Public Version per Court Order Dkt. No. 107)
12             A true and correct copy of excerpts from the transcript of the
       6       deposition of Fred Figueroa taken on February 19, 2019.           128-153
13
               (Public Version per Court Order Dkt. No. 107)
14             A true and correct copy of excerpts from the transcript of the
15
       7       deposition of Troy G. Pollock taken on February 26, 2019.         154-176
               (Public Version per Court Order Dkt. No. 107)
16             A true and correct copy of excerpts from the transcript of the
17
       8       deposition of Robert Lacy, Jr. taken on March 13, 2019.           177-189

18             A true and correct copy of Defendant’s Detainee Voluntary
       9       Work Program Agreement Form, Bates No. CCOG22900.                   190
19             (Public Version per Court Order Dkt. No. 107)
20             A true and correct copy of Defendant’s Detainee Voluntary
       10      Work Program Agreement Form, signed by Plaintiff Jonathan           191
21             Gomez.
22             A true and correct copy of a detainee file, Bates Nos.
       11      CCOG43011 through CCOG43166.                                      192-347
23             (Redacted Public Version per Court Order Dkt. No. 107)
24             A true and correct copy of Otay Mesa Detention Center’s
       12      Sanitation and Hygiene Policy, effective September 1, 2015,       348-351
25             Bates Nos. CCOG2711 through CCOG2714.
26             (Public Version per Court Order Dkt. No. 107)
               A true and correct copy of Stewart Detention Center’s
27     13      Sanitation and Hygiene Policy, effective April 1, 2013, Bates     352-355
28             Nos. CCOG7912 through CCOG7915.
               (Public Version per Court Order Dkt. No. 107)

                                            -1-          Case No. 17-CV-01112-JLS-NLS
 Case 3:17-cv-01112-JLS-NLS Document 114-2 Filed 07/08/19 PageID.4158 Page 2 of 8



 1   Exhibit
                                      Description                          Page Nos.
 2    No.
               A true and correct copy of San Diego Correctional Facility’s
 3     14      Sanitation and Hygiene Policy, effective February 17, 2004,     356-359
 4             Bates Nos. CCOG8558 through CCOG8561.
               (Public Version per Court Order Dkt. No. 107)
 5             A true and correct copy of North Georgia Detention Center’s
 6     15      Sanitation and Hygiene Policy, effective April 1, 2009, Bates   360-363
               Nos. CCOG32093 through CCOG32096.
 7
               (Public Version per Court Order Dkt. No. 107)
 8             A true and correct copy of Northeast Ohio Correctional
       16      Center’s Sanitation and Hygiene Policy, effective June 1, 2004, 364-366
 9
               Bates Nos. CCOG31605 through CCOG31607.
10             (Public Version per Court Order Dkt. No. 107)
               A true and correct copy of T. Don Hutto Residential Center’s
11     17                                                                      367-372
               Sanitation and Hygiene Policy, effective May 8, 2006, Bates
12             Nos. CCOG76351 through CCOG76356.
               (Public Version per Court Order Dkt. No. 107)
13
               A true and correct copy of Stewart Detention Center’s
14     18      Sanitation and Hygiene Policy, effective October 1, 2006,       373-376
               Bates Nos. CCOG8881 through CCOG8884.
15
               (Public Version per Court Order Dkt. No. 107)
16             A true and correct copy of San Diego Correctional Facility’s
       19      Sanitation and Hygiene Policy, effective April 11, 2003, Bates  377-381
17
               Nos. CCOG30664 through CCOG30668.
18             (Public Version per Court Order Dkt. No. 107)
19             A true and correct copy of La Palma Correctional Center’s
       20      Sanitation and Hygiene Policy, effective January 22, 2018,      382-385
20             Bates Nos. CCOG32688 through CCOG32691.
21             (Public Version per Court Order Dkt. No. 107)
               A true and correct copy of Otay Mesa Detention Facility’s
22     21      Detainee Admission and Orientation Handbook, dated              386-436
23             January 2018, Bates Nos. CCOG19841 through CCOG19891.
               A true and correct copy of Florence Correctional Center’s
24     22      Detainee Handbook, dated July 10, 2012, Bates Nos.              437-472
25             CCOG21859 through CCOG21894.
               A true and correct copy of San Diego Correctional Facility’s
26     23      Inmate/Detainee Admission and Orientation Handbook, dated       473-504
27             October 2007, Bates Nos. CCOG2222 through CCOG2253.
               A true and correct copy of Laredo Processing Center’s
28     24      Detainee Handbook, dated November 2016, Bates Nos.              505-580
               CCOG19498 through CCOG19573.
                                            -2-           Case No. 17-CV-01112-JLS-NLS
 Case 3:17-cv-01112-JLS-NLS Document 114-2 Filed 07/08/19 PageID.4159 Page 3 of 8



 1   Exhibit
                                      Description                          Page Nos.
 2    No.
               A true and correct copy of Eloy Detention Center’s 2013
 3     25      Admissions Handbook, Bates Nos. CCOG21164 through               581-637
 4             CCOG21220.
               A true and correct copy of Houston Processing Center’s 2013
 5     26      Admissions Handbook, Bates Nos. CCOG22121 through               638-663
 6             CCOG22146.
               A true and correct copy of Otay Mesa Detention Center’s
 7     27                                                                      664-669
               Food Service Post Orders, Bates Nos. CCOG2833 through
 8             CCOG2838.
               (Redacted Public Version per Court Order Dkt. No. 107)
 9
               A true and correct copy of Laredo Processing Center’s Food
10     28      Service Post Orders, Bates Nos. CCOG7637 through                670-675
               CCOG7642.
11
               (Redacted Public Version per Court Order Dkt. No. 107)
12             A true and correct copy of Stewart Detention Center’s Food
       29      Service Post Orders, Bates Nos. CCOG8028 through                676-681
13
               CCOG8033.
14             (Redacted Public Version per Court Order Dkt. No. 107)
15
               A true and correct copy of an excerpt from a Disciplinary
       30      Log, Bates No. CCOG25046.                                       682-684
16             (Redacted Public Version per Court Order Dkt. No. 107)
17             A true and correct copy of an excerpt from a Disciplinary
       31      Log, Bates No. CCOG25153.                                       685-687
18             (Redacted Public Version per Court Order Dkt. No. 107)
19             A true and correct copy of an excerpt from a Disciplinary
       32      Log, Bates No. CCOG25049.                                       688-690
20             (Redacted Public Version per Court Order Dkt. No. 107)
21             A true and correct copy of an excerpt from a Disciplinary
       33      Log, Bates No. CCOG25045.                                       691-693
22             (Redacted Public Version per Court Order Dkt. No. 107)
23             A true and correct copy of Plaintiff Jonathan Gomez’s
       34      Commissary Purchase Record, Bates Nos. CCOG45309                694-712
24             through CCOG45327.
25             (Redacted Public Version per Court Order Dkt. No. 107)
               A true and correct copy of a detainee Commissary Purchase
26     35      Record, Bates Nos. CCOG56592 through CCOG56601.                 713-722
27             (Redacted Public Version per Court Order Dkt. No. 107)
               A true and correct copy of a detainee Commissary Purchase
28     36                                                                      723-726
               Record, Bates Nos. CCOG57056 through CCOG57059.
               (Redacted Public Version per Court Order Dkt. No. 107)
                                            -3-           Case No. 17-CV-01112-JLS-NLS
 Case 3:17-cv-01112-JLS-NLS Document 114-2 Filed 07/08/19 PageID.4160 Page 4 of 8



 1   Exhibit
                                       Description                              Page Nos.
 2    No.
               A true and correct copy of Plaintiff Sylvester Owino’s
 3     37      Commissary Purchase Record, Bates Nos. CCOG45345                  727-729
 4             through CCOG45347.
               (Redacted Public Version per Court Order Dkt. No. 107)
 5             A true and correct copy of a detainee Commissary Purchase
 6     38      Record, Bates Nos. CCOG74453 through CCOG74454.                   730-731
               (Redacted Public Version per Court Order Dkt. No. 107)
 7
               A true and correct copy of a detainee Commissary Purchase
 8     39      Record, Bates Nos. CCOG54219 through CCOG54220.                   732-733
               (Redacted Public Version per Court Order Dkt. No. 107)
 9
               A true and correct copy of a detainee Commissary Purchase
10     40      Record, Bates Nos. CCOG54050 through CCOG54051.                   734-735
               (Redacted Public Version per Court Order Dkt. No. 107)
11
               A true and correct copy of a detainee Commissary Purchase
12     41      Record, Bates Nos. CCOG74650 through CCOG74654.                   736-740
               (Redacted Public Version per Court Order Dkt. No. 107)
13
               A true and correct copy of a detainee Commissary Purchase
14     42      Record, Bates Nos. CCOG74564 through CCOG746566.                  741-743
15
               (Redacted Public Version per Court Order Dkt. No. 107)
               A true and correct copy of Otay Mesa Detention Center’s
16     43      Facility Commissary Checking Account Policy, effective            744-747
17             September 1, 2015, Bates Nos. CCOG2503 through
               CCOG2506.
18             (Public Version per Court Order Dkt. No. 107)
19             A true and correct copy of Defendant’s response to Plaintiffs
       44      Request for Admission, Set One, dated November 1, 2019.           748-753
20
               A true and correct copy of an excerpt of a spreadsheet for
21     45      California City Correctional Facility, Bates No. CCOG9314.        754-763
               (Redacted Public Version per Court Order Dkt. No. 107)
22
               A true and correct copy of an excerpt of a spreadsheet for
23     46      California City Correctional Facility, Bates No. CCOG25034.       764-773
               (Redacted Public Version per Court Order Dkt. No. 107)
24
               A true and correct copy of an excerpt of a spreadsheet for
25     47      Otay Mesa Detention Center, Bates No. CCOG9326.                   774-783
26
               (Redacted Public Version per Court Order Dkt. No. 107)
               A true and correct copy of an excerpt of a spreadsheet for San
27     48      Diego Correctional Facility, Bates No. CCOG9327.                  784-793
28             (Redacted Public Version per Court Order Dkt. No. 107)


                                            -4-          Case No. 17-CV-01112-JLS-NLS
 Case 3:17-cv-01112-JLS-NLS Document 114-2 Filed 07/08/19 PageID.4161 Page 5 of 8



 1   Exhibit
                                        Description                             Page Nos.
 2    No.
               A true and correct copy of an excerpt of a spreadsheet for San
 3     49      Diego Correctional Facility, Bates No. CCOG25043.                 794-803
 4             (Redacted Public Version per Court Order Dkt. No. 107)
               A true and correct copy of an excerpt of a spreadsheet for San
 5     50      Diego Correctional Facility, Bates No. CCOG25044.                 804-813
 6             (Redacted Public Version per Court Order Dkt. No. 107)
               A true and correct copy of an excerpt of a spreadsheet for
 7     51                                                                        814-823
               Central Arizona Florence Complex, Bates No. CCOG9302.
 8             (Redacted Public Version per Court Order Dkt. No. 107)
               A true and correct copy of an excerpt of a spreadsheet for
 9     52                                                                        824-831
               Central Arizona Florence Complex, Bates No. CCOG9303.
10             (Redacted Public Version per Court Order Dkt. No. 107)
               A true and correct copy of an excerpt of a spreadsheet for
11     53                                                                        832-841
               Central Arizona Florence Complex, Bates No. CCOG9304.
12             (Redacted Public Version per Court Order Dkt. No. 107)
               A true and correct copy of an excerpt of a spreadsheet for
13     54                                                                        842-850
               Central Arizona Florence Complex, Bates No. CCOG9305.
14             (Redacted Public Version per Court Order Dkt. No. 107)
15
               A true and correct copy of an excerpt of a spreadsheet for
       55      Central Arizona Florence Complex, Bates No. CCOG9306.             851-860
16             (Redacted Public Version per Court Order Dkt. No. 107)
17             A true and correct copy of an excerpt of a spreadsheet for
       56      Cibola County Correctional Center, Bates No. CCOG9315.            861-870
18             (Redacted Public Version per Court Order Dkt. No. 107)
19             A true and correct copy of an excerpt of a spreadsheet for
       57      Elizabeth Detention Center, Bates No. CCOG9317.                   871-880
20             (Redacted Public Version per Court Order Dkt. No. 107)
21             A true and correct copy of an excerpt of a spreadsheet for
       58      Elizabeth Detention Center, Bates No. CCOG25035.                  881-890
22             (Redacted Public Version per Court Order Dkt. No. 107)
23             A true and correct copy of an excerpt of a spreadsheet for
       59      Eloy Detention Center, Bates No. CCOG9316.                        891-900
24             (Redacted Public Version per Court Order Dkt. No. 107)
25             A true and correct copy of an excerpt of a spreadsheet for
       60      Florence Correctional Center, Bates No. CCOG9307.                 901-910
26
               (Redacted Public Version per Court Order Dkt. No. 107)
27             A true and correct copy of an excerpt of a spreadsheet for
       61      Florence Correctional Center, Bates No. CCOG9308.                 911-920
28
               (Redacted Public Version per Court Order Dkt. No. 107)

                                            -5-          Case No. 17-CV-01112-JLS-NLS
 Case 3:17-cv-01112-JLS-NLS Document 114-2 Filed 07/08/19 PageID.4162 Page 6 of 8



 1   Exhibit
                                        Description                            Page Nos.
 2    No.
               A true and correct copy of an excerpt of a spreadsheet for
 3     62      Florence Correctional Center, Bates No. CCOG9309.                921-930
 4             (Redacted Public Version per Court Order Dkt. No. 107)
               A true and correct copy of an excerpt of a spreadsheet for
 5     63      Florence Correctional Center, Bates No. CCOG9310.                931-940
 6             (Redacted Public Version per Court Order Dkt. No. 107)
               A true and correct copy of an excerpt of a spreadsheet for
 7     64                                                                       941-950
               Florence Correctional Center, Bates No. CCOG9311.
 8             (Redacted Public Version per Court Order Dkt. No. 107)
               A true and correct copy of an excerpt of a spreadsheet for
 9     65                                                                       951-960
               Florence Correctional Center, Bates No. CCOG9312.
10             (Redacted Public Version per Court Order Dkt. No. 107)
               A true and correct copy of an excerpt of a spreadsheet for
11     66                                                                       961-970
               Florence Correctional Center, Bates No. CCOG9313.
12             (Redacted Public Version per Court Order Dkt. No. 107)
               A true and correct copy of an excerpt of a spreadsheet for
13     67                                                                       971-980
               Florence Correctional Center, Bates No. CCOG25041.
14             (Redacted Public Version per Court Order Dkt. No. 107)
15
               A true and correct copy of an excerpt of a spreadsheet for
       68      Houston Processing Center, Bates No. CCOG9318.                   981-990
16             (Redacted Public Version per Court Order Dkt. No. 107)
17             A true and correct copy of an excerpt of a spreadsheet for
       69      Houston Processing Center, Bates No. CCOG9319.                  991-1000
18             (Redacted Public Version per Court Order Dkt. No. 107)
19             A true and correct copy of an excerpt of a spreadsheet for
       70      Houston Processing Center, Bates No. CCOG9320.                  1001-1010
20             (Redacted Public Version per Court Order Dkt. No. 107)
21             A true and correct copy of an excerpt of a spreadsheet for T.
       71      Don Hutto Residential Center, Bates No. CCOG9321.               1011-1020
22             (Redacted Public Version per Court Order Dkt. No. 107)
23             A true and correct copy of an excerpt of a spreadsheet for T.
       72      Don Hutto Residential Center, Bates No. CCOG25036.              1021-1030
24             (Redacted Public Version per Court Order Dkt. No. 107)
25             A true and correct copy of an excerpt of a spreadsheet for La
       73      Palma Correctional Facility, Bates No. CCOG9323.                1031-1040
26
               (Redacted Public Version per Court Order Dkt. No. 107)
27             A true and correct copy of an excerpt of a spreadsheet for
       74      Laredo Processing Center, Bates No. CCOG9322.                   1041-1050
28
               (Redacted Public Version per Court Order Dkt. No. 107)

                                            -6-          Case No. 17-CV-01112-JLS-NLS
 Case 3:17-cv-01112-JLS-NLS Document 114-2 Filed 07/08/19 PageID.4163 Page 7 of 8



 1   Exhibit
                                      Description                           Page Nos.
 2    No.
               A true and correct copy of an excerpt of a spreadsheet for
 3     75      Nevada Southern Detention Center, Bates No. CCOG9325.        1051-1060
 4             (Redacted Public Version per Court Order Dkt. No. 107)
               A true and correct copy of an excerpt of a spreadsheet for
 5     76      Nevada Southern Detention Center, Bates No. CCOG25040.       1061-1070
 6             (Redacted Public Version per Court Order Dkt. No. 107)
               A true and correct copy of an excerpt of a spreadsheet for
 7     77                                                                   1071-1080
               Northeast Ohio Correctional Center, Bates No. CCOG9324.
 8             (Redacted Public Version per Court Order Dkt. No. 107)
               A true and correct copy of an excerpt of a spreadsheet for
 9     78                                                                   1081-1090
               Stewart Detention Center, Bates No. CCOG9328.
10             (Redacted Public Version per Court Order Dkt. No. 107)
               A true and correct copy of an excerpt of a spreadsheet for
11     79                                                                   1091-1100
               Stewart Detention Center, Bates No. CCOG9329.
12             (Redacted Public Version per Court Order Dkt. No. 107)
               A true and correct copy of an excerpt of a spreadsheet for
13     80                                                                   1101-1110
               South Texas Family Residential Center, Bates No.
14             CCOG9330.
15
               (Redacted Public Version per Court Order Dkt. No. 107)
               A true and correct copy of an excerpt of a spreadsheet for
16     81      Tallahatchie County Correctional Facility, Bates No.         1111-1112
17             CCOG25042.
               (Redacted Public Version per Court Order Dkt. No. 107)
18             A true and correct copy of an excerpt of a spreadsheet for
       82      Torrance County Detention Center, Bates No. CCOG9331.        1113-1123
19
               (Redacted Public Version per Court Order Dkt. No. 107)
20             A true and correct copy of an excerpt of a spreadsheet for
       83      Torrance County Detention Center, Bates No. CCOG25037.       1124-1133
21
               (Redacted Public Version per Court Order Dkt. No. 107)
22             A true and correct copy of an excerpt of a spreadsheet for
       84      Webb County Detention Center, Bates No. CCOG9332.            1134-1143
23
               (Redacted Public Version per Court Order Dkt. No. 107)
24             A true and correct copy of an excerpt of a spreadsheet for
25
       85      Webb County Detention Center, Bates No. CCOG25038.           1144-1153
               (Redacted Public Version per Court Order Dkt. No. 107)
26             A true and correct copy of an excerpt of a spreadsheet for
27     86      West Tennessee Detention Facility, Bates No. CCOG23010.      1154-1158
               (Redacted Public Version per Court Order Dkt. No. 107)
28


                                          -7-          Case No. 17-CV-01112-JLS-NLS
 Case 3:17-cv-01112-JLS-NLS Document 114-2 Filed 07/08/19 PageID.4164 Page 8 of 8



 1   Exhibit
                                       Description                             Page Nos.
 2    No.
               A true and correct copy of an excerpt of a spreadsheet for
 3     87      West Tennessee Detention Facility, Bates No. CCOG23011.         1159-1160
 4             (Redacted Public Version per Court Order Dkt. No. 107)
               A true and correct copy of an excerpt of a spreadsheet for
 5     88      California City Correctional Facility, Elizabeth Detention      1161-1170
 6             Center, Eloy Detention Center, Florence Correctional Center,
               Houston Processing Center, T. Don Hutto Residential Center,
 7
               Laredo Processing Center, Nevada Southern Detention
 8             Center, North Georgia Detention Center, San Diego
               Correctional Facility, Stewart Detention Center, Tallahatchie
 9
               County Correctional Facility, Torrance County Detention
10             Center, Bates No. CCOG230.
               (Redacted Public Version per Court Order Dkt. No. 107)
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                           -8-           Case No. 17-CV-01112-JLS-NLS
